             Case 6:19-cv-00325-ADA-JCM Document 1 Filed 05/28/19 Page 1 of 3



                                        United States District Court
                                         Western District of Texas
                                              Waco Division

    Sayers Construction, LLC,                          §
                                                       §
                      Plaintiff                        §
                                                       §
    v.                                                 §      Case No. 6:19-cv-325
                                                       §
    Timberline Construction,                           §
    Inc. and High Voltage, Inc.,                       §      Jury Trial Demanded
                                                       §
                      Defendants                       §

                                 Plaintiff’s Original Complaint and
                          Application to Vacate Interim Arbitration Awards
             Plaintiff Sayers Construction, LLC (“Sayers”) files this Application to vacate the February
25, 2019 Reasoned Interim Arbitration Award and the May 15, 2019 Second Interim Arbitration
Award (collectively, the “Interim Awards”), issued by Arbitrator John S. Vento in Timberline Con-
struction, Inc. and High Voltage, Inc. v. Sayers Construction, LLC, American Arbitration Association
Case No. 01-17-0001-9546 (the “Arbitration”).1 Sayers shows the following in support:

                                                 PARTIES

             1.   Sayers Construction, LLC is a Texas limited liability company with a principal place
of business at 104 East Martin Luther King Drive, San Marcos, TX 78666.
             2.   On information and belief, Timberline Construction, Inc. (“Timberline”) is a corpo-
ration organized and existing under the laws of the State of South Dakota, having a principal place
of business at 2326 Dyess Avenue, Rapid City, SD 57701. Since Timberline does not have a desig-
nated agent for service of process in this state despite engaging in business in this state, does not
have a regular place of business in this state, and the lawsuit arises from Timberline’s business in
this state, it may be served through the Texas Secretary of State, Service of Process, Secretary of


1        Sayers notes the Interim Awards are not final, but files this Application in an abundance of cau-
         tion. Copies of the Interim Awards are attached hereto as Exhibits A and B.

plaintiff’s original complaint and
application to vacate interim arbitration awards                                                         1
        Case 6:19-cv-00325-ADA-JCM Document 1 Filed 05/28/19 Page 2 of 3




State, James E. Rudder Building, 1019 Brazos, Room 105, Austin, Texas 78701, who will then for-
ward service of process to Timberline’s home office located at 2326 Dyess Avenue, Rapid City,
SD 57701-9802. TEX. CIV. PRAC. & REM. CODE § 17.044.
        3.   On information and belief, High Voltage, Inc. (“HVI”) is a corporation organized and
existing under the laws of the State of Utah, having a principal place of business at 871 East Main
St., Vernal, UT 84078. HVI is registered to do business in Texas and may be served through its
registered agent, Northwest Registered Agent, 700 Lavaca St., Suite 1401, Austin, Texas 78701.

                                JURISDICTION AND VENUE

        4.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, as the action
is between subjects of foreign states and the amount in controversy exceeds $75,000.
        5.   Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial part
of the events or omissions giving rise to the claims asserted by Timberline and HVI in the under-
lying arbitration occurred in this District.
        6.   Defendants are subject to the Court’s specific personal jurisdiction due at least to their
following business in this forum: (i) Timberline contracted with Sayers and is a party to the Master
Services Agreement (“MSA”)2 to be performed in part in Texas; (ii) HVI engaged in a joint ven-
ture with Timberline to perform services in connection with the MSA; (iii) in accordance with that
joint venture, HVI sent invoices to Texas that were paid from Sayers’ Texas bank account; and
(iii) Timberline and HVI derived substantial revenue in connection with the MSA from Sayers
from Texas and this District.
                                               COUNT I
       MOTION TO VACATE THE INTERIM ARBITRATION AWARDS
        7.   Sayers incorporates by reference and realleges the preceding paragraphs.




2   March 2, 2016 Master Agreement for Contract Services executed by Plaintiff Sayers Construc-
    tion and Defendant Timberline is attached hereto as Exhibit C.

plaintiff’s original complaint and
application to vacate interim arbitration awards                                                     2
       Case 6:19-cv-00325-ADA-JCM Document 1 Filed 05/28/19 Page 3 of 3




        8.   Sayers moves the Court to vacate the Interim Awards issued in the Arbitration, and in
support thereof is filing a Motion to Vacate contemporaneously herewith, which is incorporated
by reference as if fully set forth herein.
        9.   Sayers moves the Court to vacate the Interim Awards in accordance with Texas Civil
Practice & Remedies Code § 171.088(a)(2)(A), (a)(2)(C), (a)(3)(A), and (a)(3)(D), as well as 9
U.S.C. § 10(a)(2), (a)(3), and (a)(4).
                                DEMAND FOR JURY TRIAL
        10. Pursuant to Rule 38, Sayers demands a trial by jury of any issues so triable by right.

                                      PRAYER FOR RELIEF

        Sayers respectfully requests that the Court vacate the Interim Awards and any other relief
to which it may be justly entitled.


May 28, 2019                                          Respectfully submitted,

                                                      Griffith Barbee PLLC

                                                      /s/ Casey Griffith

                                                      Casey Griffith
                                                      Texas Bar No. 24036687
                                                      Casey.Griffith@griffithbarbee.com

                                                      Michael Barbee
                                                      Texas Bar No. 24082656
                                                      Michael.Barbee@griffithbarbee.com

                                                      One Arts Plaza
                                                      1722 Routh St., Ste. 710
                                                      Dallas, Texas 75201
                                                      (214) 446-6020 | main
                                                      (214) 446-6021 | fax

                                                      Counsel for Plaintiff Sayers Construction,
                                                      LLC


plaintiff’s original complaint and
application to vacate interim arbitration awards                                                     3
